Citation Nr: 0819614	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  04-28 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder as a result of sexual assault.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2008, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.

The Board notes that a July 1971 rating decision denied 
entitlement to service connection for a nervous disorder.  
The veteran did not appeal this decision.  In order to reopen 
such a claim, the veteran must submit new and material 
evidence.  38 C.F.R. § 3.156 (2007).  However, the veteran 
has since claimed that his psychiatric disorder is a result 
of a sexual assault.  Since this claim is different than that 
in 1971, the Board will consider it as a new claim.  As such, 
the veteran does not have the burden of presenting new and 
material evidence before the Board will evaluate the claim on 
the merits.


FINDINGS OF FACT

1.  There is no competent evidence of a diagnosis of PTSD.

2.  An acquired psychiatric disorder was not manifest in 
service and is not otherwise related to inservice trauma.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the veteran's claim was received after the enactment of 
the VCAA.

A letter dated in January 2003 informed the veteran of what 
the evidence needed to show to establish a claim for service 
connection.  He was told of the special procedures regarding 
claims of PTSD due to personal assault and provided with a 
form to return to the RO, describing his personal assault.

A letter dated in June 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2008, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Moreover, the hearing testimony reflected knowledge of what 
must be shown to warrant service connection in this case.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Board notes that the 
veteran indicated he was in receipt of Social Security 
Administration benefits for his essential tremors.  Since 
this is regarding a neurological disability not at issue 
here, the Board does not need to obtain such records.  The 
veteran has been afforded an examination on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

Applicable Law and Factual Background

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records show that his entrance 
psychiatric examination was normal in May 1969.  He reported 
no depression, excessive worry, or nervous trouble of any 
sort.

A July 1969 service record shows the veteran complained of 
shaking of his hands, especially while eating.  It was noted 
that he was just out of boot camp and was having acute 
anxiety.  A September 1969 service medical record shows the 
veteran was seen for psychiatric consultation because of 
volunteering feelings of nervousness, depression, and 
feelings of inadequacy since being on board ship.  He worried 
about his hands shaking.  He associated his nervousness with 
confrontation and criticism from his immediate command.  
Following examination, the diagnosis was adolescent 
maladjustment reaction, possibly falling under general 
emotional immaturity.

A November 1969 service record shows the veteran had an 
emotional crisis regarding his recent AWOL for one hour.  He 
was very apprehensive, anxious, and depressed.  A subsequent 
November 1969 record shows the veteran reported that he had 
been beaten by three men.  There was marked swelling of the 
nose and facial area.  Examination revealed multiple 
contusions of the face and possible fractures of the nose and 
wrist.  The veteran stated that he was riding with three 
unnamed men when they began assaulting him.

In September 1970, the veteran was again given psychiatric 
evaluation and determined to have the same diagnosis of 
emotionally immature personality.  The December 1970 
discharge examination indicated the veteran's psychiatric 
examination was abnormal.  It was noted he had been diagnosed 
with emotional immaturity, chronic, existed prior to 
enlistment, not considered disabling.

Service personnel records dated in December 1970 show the 
veteran was deemed to be unsuitable for naval service and 
discharged for this reason in January 1971.  The diagnosis 
was noted to be emotionally immature personality disorder.

In March 1971, the veteran underwent VA examination.  He 
complained of being tense and irritable and avoiding people 
because of his temper and depression.  Following examination, 
the diagnosis was neurosis, depressive reaction, acute 
severe, characterized by anxiety problems in a schizoid 
personality.  He was currently receiving outpatient 
treatment.

In a June 1971 opinion, a Board of specialists reviewed the 
veteran's claim.  They indicated that the veteran had two 
psychiatric examinations in service, in September 1969 and 
September 1970.  The September 1969 examination report showed 
no clinical evidence of depression.  The September 1970 
report showed no evidence of serious mental illness, either 
psychoneurosis or psychosis.  There was no evidence in the 
record to indicate the depressive neurosis existed clinically 
during the veteran's active service, either as a diagnosed 
condition or as the then diagnosed emotionally immature 
personality.

In a July 1971 rating decision, the RO denied entitlement to 
service connection for a nervous condition.

A July 2002 VA outpatient record shows the veteran began 
withdrawing from interaction with others after the deaths of 
his family members and the financial problems of his 
business.  Eighteen months ago, the veteran was arrested for 
indecent exposure.  The veteran reported a history of 
receiving medication for depression and anxiety.  Following 
mental health examination, the veteran was diagnosed with 
depressive disorder, not otherwise specified by history and 
rule out adjustment disorder with anxiety features.

An August 2002 VA treatment record shows the veteran reported 
being attacked by several gay men while in service.  They got 
his clothes off and tried to rape him, but he was able to 
fight them off.  Another time, he was assaulted by two gay 
men on board ship and fought them off.  They beat him so 
badly, he had to be taken to the hospital.  The veteran did 
not report these incidents at that time because he thought no 
one would believe him.  He reported nightmares related to 
these events and thought about it daily.  He had recently had 
to discuss these events when forced to submit to a polygraph 
test in connection with his being on probation after exposing 
himself.  The diagnosis was PTSD and major depression.

In September 2002, the veteran underwent private evaluation 
in regard to his probation for public exposure.  He indicated 
that he was abused by gay males while in service and did not 
disclose this until now.

A November 2002 VA treatment record shows the veteran 
described an anxiety attack.  He no longer had nightmares.  
He had intrusive thoughts three times per week and flashbacks 
once a week.  Following examination, the provisional 
diagnosis was PTSD, bipolar II, and depression, treated with 
medication.

In March 2003, the veteran submitted his stressor statement.  
He indicated the incident in service occurred approximately 
in October 1970.  On his way to the ship in Charleston, South 
Carolina, two fellow shipmates were touching him in an 
improper place.  They stopped by the side of the road, the 
two men dragged the veteran out of the car, and physically 
assaulted him.  He was treated for face and body wounds.  
After he returned to the ship, he was warned by the attackers 
to keep it quiet.  The two men were barbers on board ship.

In April 2003, the veteran underwent VA examination.  His 
claims file was reviewed.  He complained of anxiety attacks 
and shaking.  In May 2001, he was charged with indecent 
exposure.  He was forced to attend sex offender counseling, 
and his memory of the in-service assault resurfaced during 
this counseling.  The veteran had weekly nightmares about his 
assault since May 2002.  He denied intrusive thoughts.  
Following examination, the diagnosis was anxiety disorder, 
not otherwise specified.  The examiner noted the absence of 
objective documentation of the veteran's claimed in-service 
assault.

A May 2003 private treatment record found the veteran was 
unable to work due to the tremors of his hands.  He was noted 
to have PTSD.  The symptoms first appeared in 1998.

In June 2007, the veteran underwent VA examination.  He spoke 
about being involved in an assault and held in prison for 
three months in 2001.  He was traumatized by that time in 
jail.  The veteran indicated he was receiving Social Security 
disability for his essential tremor disorder.  He denied that 
he avoided things that reminded him of trauma.  He denied any 
physiological or psychological response to things that 
reminded him of trauma.  He denied an exaggerated startle 
response and, in general, did not endorse symptoms of PTSD 
during the interview.

On examination, the veteran's memory was impaired.  Since the 
veteran did not endorse symptoms of PTSD, the examiner 
concluded he did not meet the diagnostic criteria for the 
diagnosis.  The veteran did meet the diagnostic criteria for 
anxiety disorder, not otherwise specified; major depressive 
disorder; personality disorder, not otherwise specified; 
alcohol dependence; and nicotine dependence.  The veteran's 
anxiety and depression were likely secondary to the 
difficulties manifested by his personality disorder and the 
associated chronic stress.  His abuse of alcohol contributed 
to his anxiety and depressive symptoms.  There was no 
evidence to suggest that any event that occurred in service 
exacerbated the veteran's personality disorder or other 
disorders.  It was clear the veteran's personality disorder 
existed prior to service, manifested during service, and 
resulted in his discharge by reason of unsuitability.

The examiner did not find evidence of an anxiety disorder in 
the veteran's service records; he noted the April 2003 
examiner's comment that medical service records confirmed the 
presence of an anxiety disorder.  The Axis I diagnoses were 
anxiety disorder, not otherwise specified; major depressive 
disorder; alcohol dependence; and nicotine dependence.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified.

PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

After reviewing the evidence of record, the Board must 
determine if the veteran has PTSD.  A review of the medical 
evidence, to include the two VA examinations, VA treatment 
records, and private treatment records, indicates that there 
is not a diagnosis of PTSD conforming to the DSM-IV criteria.  
Specifically, the April 2003 VA examiner indicated that, 
while the veteran exhibited some symptoms associated with 
PTSD, a diagnosis could not be given.  In addition, the 
August 2007 VA examiner stated that the veteran did not 
demonstrate the symptom criteria necessary for a diagnosis of 
PTSD.  In this regard, the June 2007 VA examiner noted that 
it was significant that the veteran showed no symptoms of 
avoidance or exaggerated startle response.  In general, the 
veteran did not exhibit symptoms of PTSD.  While the 
examiners have diagnosed the veteran with numerous other 
psychiatric disorders, they found that he did not meet the 
criteria for PTSD.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).  The Court has held that a condition or injury 
occurred in-service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As 38 C.F.R. § 4.125 requires that the diagnosis of 
a mental disorder conform to the DSM-IV, the Board finds that 
there is no current diagnosis of PTSD of record and service 
connection for PTSD cannot be granted.

The Board notes that the August and November 2002 VA 
outpatient treatment records indicate the veteran has a 
diagnosis of PTSD.  However, these are less probative.  
First, the November 2002 record indicated the PTSD was only a 
provisional diagnosis.  As this is not a final diagnosis, it 
is not one upon which the Board will find that such disorder 
is present.  With regard to the August 2002 record, the 
provider indicated the veteran thought about his attack daily 
and experienced nightmares.  However, this record does not 
show that a comprehensive evaluation of PTSD was given with 
respect to the criteria in the DSM-IV.  In contrast, the June 
2007 VA examiner specifically stated that the veteran did not 
demonstrate the criteria needed for a diagnosis of PTSD and 
identified which specific criteria were not met.  Therefore, 
the Board finds that the August 2002 record is insufficiently 
detailed and does not provide an opportunity to explore the 
basis of the opinion.  Furthermore, it is the only evidence 
of record showing any diagnosis of PTSD, with numerous other 
records indicating the disorder is not present.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81(1990).  These 2002 records 
are far less probative than the more thorough VA examination.

The Board notes the veteran's argument that he has a current 
diagnosis of PTSD.  This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's assertions, they do 
not outweigh the competent medical evidence of record which 
does not show that the veteran has a current diagnosis of 
PTSD.

In summary, the most probative evidence establishes that the 
veteran does not have PTSD.  Thus, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, service connection for PTSD is 
denied.

Acquired Psychiatric Disorder

Although there is no competent diagnosis of PTSD in the 
record, the veteran has been assigned other psychiatric 
diagnoses on examination.

The record shows the veteran was diagnosed in service with 
emotional immature personality disorder, which was noted to 
have existed prior to service.  With regard to the 
presumption of soundness, to rebut this presumption under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).

The only disorder that is noted to have existed prior to 
service is the veteran's immature personality disorder.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c), 
4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Since service connection for a personality disorder must be 
denied as a matter of law; presumption of soundness and in-
service aggravation of that personality disorder is 
irrelevant.

As to the veteran's other psychiatric manifestations, he has 
been diagnosed since separation with neurosis, depressive 
reaction, depressive disorder not otherwise specified, and 
anxiety disorder not otherwise specified.  With regard to 
these diagnoses, the evidence shows they are not related to 
the veteran's active duty.  Specifically, a June 1971 Board 
of Psychiatric Specialists determined the veteran's 
personality disorder in service was not related to his post-
service diagnosis of depressive neurosis.  Furthermore, the 
June 2007 VA examiner determined that the veteran's service 
medical records contained no evidence of an anxiety disorder.  
Instead, the veteran's anxiety and depression were likely 
secondary to his life difficulties, including his personality 
disorder and the associated chronic stress.  In addition, the 
veteran's service did not exacerbate any of his diagnosed 
disorders.  It was clear to the examiner that it was the 
veteran's personality disorder that manifested during service 
and resulted in his discharge by reason of unsuitability.  As 
indicated above, service connection for a personality 
disorder is precluded by law.

The Board notes the April 2003 examiner's statement that an 
anxiety disorder was confirmed in service.  However, this is 
inaccurate.  Although the veteran complained of anxiety in 
service, his symptoms were found to be due to a personality 
disorder.  A psychoneurotic anxiety disorder was not 
diagnosed in service, and there is no competent evidence 
indicating that the inservice diagnosis of a personality 
disorder was incorrect.  The June 2007 examiner considered 
this misstatement in his comprehensive opinion.

It is primarily contended that the veteran's currently 
diagnosed anxiety and depressive disorders are the result of 
an assault in service.  The veteran has not been entirely 
consistent in his descriptions of inservice sexual assault.  
Although in August 2002 he referred to two separate assaults, 
his other references to inservice assault in the medical 
records and at the personal hearing referred to only one 
assault.  The service medical records show that he reported 
being beaten in November 1969; these records do not 
corroborate that any assault was sexual in nature.  However, 
the service medical records also clearly show that his 
psychiatric symptoms predated that incident, and the 
psychiatric findings subsequent to that incident continued to 
be that the veteran had a personality disorder, consistent 
with the preincident findings.  Moreover, the June 2007 
examiner stated that there was no evidence to suggest that 
any event in service exacerbated his personality disorder or 
any other disorders.  The competent evidence, including the 
2002 private and VA medical records, do not provide a nexus 
between any current anxiety, depressive or bipolar disorder 
and an inservice assault.

The Board also notes the September 2007 statement from the 
veteran and his wife disagreeing with certain details in the 
June 2007 examination report.  However, the examiner reviewed 
the record and apparently listened to the history as reported 
by the veteran.  There is no indication that the veteran did 
not understand the examiner's questions because of the 
effects of medication, and the Board finds no basis for 
rejecting the conclusions of the examiner.

Therefore, the Board concludes that service connection is not 
warranted for any acquired psychiatric disorder as a result 
of assault, sexual or otherwise, in service.  While the 
veteran contends that his diagnosed disorders began with the 
assault incident in service, he does not have the medical 
training necessary to provide a competent opinion on this 
matter.  See Espiritu v. Derwinski, supra.  Instead, the 
Board must rely on the opinions of trained medical 
professionals.  Such competent evidence of record shows the 
veteran's acquired psychiatric disorders are not related to 
inservice assault, and there is no doubt to be resolved.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for an acquired psychiatric disorder as a 
result of sexual assault is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


